Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re: Hunt County Community Supervision                        Original Mandamus Proceeding
and Corrections Department
                                                         Opinion delivered by Justice Carter, Chief
No. 06-14-00017-CV                                       Justice Morriss and Justice Moseley
                                                         participating.


       We conditionally grant the writ of mandamus and direct the trial court to vacate its orders
waiving the supervision fees of the defendants listed as real parties in interest in the Relator’s
petition. The writ will issue only if the trial court fails to comply.

                                                         RENDERED MAY 23, 2014
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk